A.-,.~~()
                                                                                                              Noli. ~
                                              CASE No. 30558             couNT 1                               V I;   ~1
                                               INCIDENT NO./TRN: 9128401700 AOOl                       Q~• Dts~ l0/5 ·
THE STATE OF TEXAS                                                     §           IN THE DISTRICT COUR               K
                                                                       §                                              '· l41 yf.
                                                        Ari. lJ.io~   SBN       ~40 t/Y)~
                           (:Jf'-4!•I li fl "i ~ '1 oI
     Telephone number:        JI q -1'1 A' 1Y4 q                      Address: 530i E MOCKINGBIRD LN.,STE.802
                                                                                DALLAS, TEXAS i5206
                                                                      Telephone Number: 214-494-9916
                                                                      Fax Number: 214-540-9981




     30558
                                                                            1
                                            NO. 30,558                            2al5NOV 18 AM fl: OS
                                                                                          :; ·, ..... \ I ., t'        ·
                                                                                ~ ~1..
                                                                                      . ' · .....Cf.;.
                                                                         l -····1c-1 r."          ,.- .·;.,
ST ATE OF TEXAS                                   §      IN THE DISTRICT COUR~'-L'"' 11. .-,, 1 ~,.                          r;:
                                                                                 ('V
                                                                                 .J • -            _~              "'r-·1~,,
                                                  §                                                    -   -   -   ' - l ..JI I



vs.                                               §      196TH JUDICIAL DISTRICT
                                                  §
ASHLEY RENEE WILLIAMS                             §      HUNT COUNTY, TEXAS

                                                                                           November 20, 2015
                                     NOTICE OF APPEAL

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes ASHLEY RENEE WILLIAMS, Defendant in the above styled and

numbered cause, and gives this written notice of appeal to the Court of Appeals of the State of

Texas from the judgment of conviction and sentence herein rendered against ASHLEY RENEE

WILLIAMS.

       Respectfully submitted,




                                              Greenville, Texas 75404
                                              Tel: (903) 513-0510
                                              Fax: (903) 200-1359
                                              E-Mail: jessica!liljessicaedwardslaw.com


                                 CERTIFICATE OF SERVICE

       This is to certify that on November 18, 2015, a true and correct copy of the above and

foregoing document was served on the Hunt (A:Jlrffit)(


                                              J



                                                                                                       SCANNtO
                                                  2